Title: From James Madison to James Monroe, 17 April 1790
From: Madison, James
To: Monroe, James


Dear SirN. Y. Apl. 17. 1790.
An answer to your favor of the 5th. has been delayed by my hourly expectation of hearing from Taylor. A few days ago he came to Town and I have had an interview and settlement with him. The balance with the interests at 7 PerCt. was 864 dollars. He has not however executed the conveyance for want of some chart which he could not get here, but has entered into bond to do so by August, with good security. As far as I can learn our bargain is a good one. Land in the vicinity has sold, in small parcells at more than 20/ I am told. The present moment however it is said is not favorable to the Market. By waiting I think it probable it may be sold to your profit or If you continue to be anxious to get rid of it immediately, I have no objection to taking the whole on myself. Before you decide I would recommend that you consult by letter some of your friends here who can judge better than I can do, and who have more leisure & opportunity for making the requisite enquiry into the prospect. Should you chuse to make me the sole proprietor, it will be most convenient that the deed be executed from Taylor to me. In that event also, I beg you to let me know the state in which the accts. between us was left, by your former advances for me, and my settlemts. for your furniture &c. My papers on this subject are either not here or so concealed among others that I cannot find them.
The House of Reps. are still at the threshold of the Revenue business. The Assumption of the State debts is the great obstacle. A few days ago it was reconsiderd & rejected by 31 agst. 29. The measure is not however abandoned. It will be tried in every possible shape by the zeal of its patrons. The Eastern members talk a strange language on the subject. They avow, some of them at least, a determination to oppose all provision for the Public debt which does not include this, and intimate danger to the Union from a refusal to assume. We shall risk their prophetic menaces if we should continue to have a majority. Yrs. mo: affecly.
Js. Madison Jr
